       Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 1 of 13




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                         UNITED STATES DISTRICT COURT
12
                                        NORTHERN DISTRICT OF CALIFORNIA
13
                                            SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC                      CASE NO. 3:19-cv-04238-MMC (RMI)

16
                          Plaintiffs,
17                                                      PLAINTIFFS’ MOTION FOR LEAVE TO
                                                        AMEND THE COMPLAINT
18
               v.
19                                                      REDACTED VERSION OF DOCUMENT
                                                        SOUGHT TO BE SEALED
20
   VADE SECURE, INCORPORATED; VADE
21 SECURE SASU; OLIVIER LEMARIÉ                         Hearing
                                                        Date: N/A (General Order 72-5)
22
                          Defendants.                   Judge: Hon. Maxine M. Chesney
23

24

25

26

27

28

     99999-77670/12284323.1
                         Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 2 of 13




                  1                           NOTICE OF MOTION AND MOTION
                  2          PLEASE TAKE NOTICE that Plaintiffs PROOFPOINT, INC. and CLOUDMARK LLC,

                  3 by and through their attorneys, will and hereby do move this Court for leave to amend the Complaint

                  4 pursuant to Federal Rule of Civil Procedure 15 and Civil Local Rule 7. Pursuant to General Order

                  5 No. 72-5, this motion will be decided on the papers or, if the Court determines a hearing is necessary,

                  6 heard by telephone or videoconference per the Court’s instruction.

                  7          In the absence of prejudice, and other factors under Foman v. Davis, 371 U.S. 178, 182

                  8 (1962), Plaintiffs respectfully request the Court grant leave to amend the Complaint and permit

                  9 Plaintiffs’ to file their First Amended Complaint. The proposed First Amended Complaint is

                10 attached as Exhibit 1. A “redline” comparison of the original Complaint to the proposed First

                11 Amended Complaint is attached as Exhibit 2.

                12           Plaintiffs’ Motion is based on this Notice of Motion and Motion; the following

                13 Memorandum of Points and Authorities; the supporting declaration of Jodie W. Cheng; and

                14 accompanying exhibits; all matters of which the Court may take judicial notice; other pleadings on

                15 file in this action; and other written or oral argument that Plaintiffs may present to the Court.

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                                                           Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1                    PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 3 of 13
                          Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 4 of 13




                  1             II.      LEGAL STANDARD
                  2                   Federal Rule of Civil Procedure 15 provides that leave to amend pleadings before trial should

                  3 be “freely give[n] . . . when justice so requires”—which the Ninth Circuit has describes as “Rule

                  4 15(a)’s liberal amendment policy.” FED. R. CIV. P. 15(a)(2); Johnson v. Mammoth Recreations,

                  5 Inc., 975 F.2d 604, 609 (9th Cir. 1992). The decision to grant leave to amend under Rule 15 lies

                  6 “within the sound discretion of the trial court.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183,

                  7 185 (9th Cir. 1987). However, “[t]he Ninth Circuit has emphasized that leave to amend is to be

                  8 granted with ‘extreme liberality.’” Artemus v. Louie, Case No. 16-cv-00626-JSC, 2017 WL 747368,

                  9 at *2 (N.D. Cal. Feb. 27, 2017) (quoting Sonoma Cnty. Ass’n of Retired Emps. V. Sonoma Cnty.,

                10 708 F.3d 1109, 1117 (9th Cir. 2013)).

                11                    “In determining whether leave to amend is appropriate under Rule 15, courts consider the

                12 following factors: ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated

                13 failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                14 party by virtue of allowance of the amendment, [and] futility of amendment’”—known as the

                15 “Foman factors”. Surface Supplied, Inc. v. Kirby Morgan Dive Sys., Inc., No. C 13-0575, 2013 WL

                16 6354244, at *1 (Chesney, J.) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). In the absence

                17 of these factors, particularly prejudice to the opposing party, “the leave sought should, as the rules

                18 require, be ‘freely given.’” Foman, 371 U.S. at 182; see also Eminence Capital, 316 F.3d at 1052.

                19                    “‘The party opposing leave to amend bears the burden of showing prejudice,’ and generally

                20 of demonstrating why leave to amend should not be granted.” Artemus, 2017 WL 747368, at *2

                21 (citing Sherpa v. SBC Comm’cs, Inc., 318 F. Supp. 2d 85, 87 (N.D. Cal. 2004); Genentech, Inc. v.

                22 Abbot Labs., 127 F.R.D. 529, 530–531 (N.D. Cal. 1989)).

                23          III.         BACKGROUND
                24                           a. The Original Complaint and Allegations
                25                    On July 23, 2019, Plaintiffs Proofpoint and Cloudmark filed this action in connection with

                26 Defendants’ 1 unauthorized removal and use of Plaintiffs’ confidential and proprietary technical

                27
                            1
                28             Defendants Vade Secure, Incorporated (“VSI”); Vade Secure SASU (“VSS”) (collectively
                         with VSI, “Vade Secure”); and Olivier Lemarié.
                                                                                2                   Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1                  MEMO. OF P&A ISO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
                         Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 5 of 13




                  1 information, including valuable technical trade secrets, relating to Cloudmark’s proprietary anti-

                  2 spear phishing and email processing technology. (Dkt. 1 (hereinafter the “Complaint”).) Defendant

                  3 Lemarié had directly worked on and overseen Cloudmark’s development of these technologies,

                  4 which required extensive access to Cloudmark’s source code, for over a decade before his abrupt

                  5 resignation from his employment at Cloudmark to join Vade Secure as its Chief Technology Officer.

                  6 (E.g., Complaint ¶¶ 30–35.) Soon after Lemarié joined, Vade Secure launched its “Vade Secure For

                  7 Office 365” software product with anti-spear phishing functionalities and began developing its

                  8 “NextGen MTA” software product for email processing—both of which incorporate features and

                  9 functionalities bearing striking similarities to the technologies developed by Cloudmark during

                10 Lemarié’s employment. (E.g., Id. at ¶¶ 38–39, 41–42, 44–45.)

                11           Plaintiffs’ original Complaint alleges causes of action against Defendants for trade secret

                12 misappropriation and Defendant Lemarié for breach of his contractual obligations to Cloudmark.

                13 (Id. at Counts I–V.)

                14                  b. Facts & Circumstances Leading to Plaintiffs’ Proposed Amendment
                15           Fact discovery in this case commenced on October 9, 2019. The next day, Plaintiffs

                16 propounded their Requests For Production Nos. 1 and 2, which seek the complete source code for

                17 Vade Secure For Office 365 and MTA software products, among other discovery requests. (E.g.,

                18 Dkt. 91-1 at 9.) Vade Secure’s source code was (and remains) highly critical evidence relevant to

                19 Plaintiffs’ claims for misappropriation and breach of contract. However, Defendants refused to

                20 provide any discovery whatsoever until nearly seven months into discovery; and, instead, inundated

                21 the Court and Plaintiffs with motion practice seeking to block or delay discovery. (See Dkt. 164 at

                22 2 (“Indeed, Defendants produced their first document just this past Friday, May 22, 2020—nearly 7

                23 months into discovery. . . . Defendants have repeatedly resisted discovery in this case, raising

                24 objections ad seriatim, and forcing extensive motion practice.” (citing, e.g., Dkts. 78, 91, 112, 121–

                25 123, 145, 149, 152, 154)).)

                26           Indeed, Defendants made their first production in the case on May 22, 2020, and only in

                27 response to an order compelling said production. (See, e.g., Dkts. 149, 159.) Accordingly, as the

                28 original May 28, 2020 deadline to amend pleadings approached (Dkt. 63), Plaintiffs recognized the

                                                                       3                  Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1         MEMO. OF P&A ISO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
                         Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 6 of 13




                  1 necessity to extend the deadline to amend pleadings. (See Dkt. 164 at 2–3 (“The extension is

                  2 necessary to provide Plaintiffs time . . . to assess Defendants’ recent and forthcoming discovery and

                  3 to identify necessary amendments to the pleadings . . . . Despite the expectation that the parties

                  4 would have engaged in significant discovery by the deadline to amend pleadings, that deadline is

                  5 now impending, with discovery still in its infancy.”).) After several refusals from Defendants to

                  6 stipulate to extend the deadline, and the original deadline still rapidly approaching, Plaintiffs were

                  7 forced to bring a motion to change time. (E.g., Dkt. 164 at 3.) Defendants did not oppose Plaintiffs’

                  8 requested relief; and the Court granted Plaintiffs motion and extended the deadline to amend

                  9 pleadings to August 14, 2020. (Dkt. 171 at 2; Dkt. 176.)

                10            On June 15, 2020, over 8 months after Plaintiffs first served the related Requests For

                11 Production and after numerous communications from Plaintiffs imploring Defendants to produce

                12 the source code, Defendants finally agreed to produce the requested Vade Secure source code for

                13 inspection at their counsel’s offices in Dallas, Texas, pursuant to the terms of the Protective Order

                14 (i.e., on a standalone computer in a secure room, during regular business hours). Despite the travel

                15 restrictions and disruptions due to COVID-19, Plaintiffs and their experts set out to begin review of

                16 Vade Secure’s voluminous source code production as part of their investigation of Vade’s trade

                17 secrets misappropriation.2

                18            However, Plaintiffs quickly recognized that Defendants’ source code production was

                19 missing numerous files and modules required for a complete understanding of the operation of the

                20 software program. Beginning on June 25th, Plaintiffs began identifying missing files and modules

                21 to Defendants and requesting supplementation of the source code production. As of this writing,

                22 Defendants still maintain that they are “investigating” many of the deficiencies identified by

                23 Plaintiffs.

                24

                25

                26        2
                          Plaintiffs have scheduled source code inspections every week that Defendants agreed to make
                   the source code computer available for inspection, except in limited instances where none of
                27 Plaintiffs’ approved experts were available to travel to inspect code. As a result, Plaintiffs sent at

                28 least one expert to review Vade Secure’s source code for the weeks of June 15, June 22, July 20,
                   and July 27. Plaintiffs’ experts are also continuing to inspect Vade Secure’s source code this week.
                                                                        4                  Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1         MEMO. OF P&A ISO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 7 of 13
                          Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 8 of 13




                  1                     a. Plaintiffs’ Proposed Amendment Evinces No Undue Delay
                  2             Plaintiffs have brought this motion for leave to amend the Complaint to add a cause of action

                  3 for copyright infringement without any undue delay; in fact, Plaintiffs’ motion and amendment have

                  4 come as soon as practically possible considering Defendants’ obstructions and delays in providing

                  5 access to the requested source code (which remains incomplete and deficient to date) on which

                  6 Plaintiffs’ copyright infringement claim is based.

                  7             As described above, Plaintiffs’ proposed amendment adds a claim for copyright

                  8 infringement relating to portions of Plaintiffs’ protected software source code found in the source

                  9 code of Defendants’ Vade Secure For Office 365 software product. Because Defendants’ source

                10 code is not publicly available, Plaintiffs could not have discovered the facts giving rise to their

                11 copyright infringement allegations before Defendants made the Vade Secure source code available

                12 for inspection for the first time on June 15, 2020. After that time, Plaintiffs and their experts were

                13 afforded a mere 43 business days3 to:

                14                     Travel to the offices of Defendants’ counsel in Dallas, Texas;
                15                     Inspect a voluminous source code production, which is still missing numerous
                16                      important files and modules, in Defendants’ counsel’s offices, during limited

                17                      hours4;

                18                     Manually compare—from memory and without the aid of automated comparison
                19                      tools5—the Vade Secure source code with Plaintiffs’ proprietary trade secrets and

                20                      source code;

                21

                22

                23          3
                                 Although 43 business days have passed since the source code was first made available for
                         inspection, Plaintiffs experts could not inspect the source code over several weeks in the interim,
                24
                         either because they were not available to travel to Dallas for the inspection, or because Defendants
                25       would not agree to schedule an inspection. As a result, Plaintiffs have only inspected the source
                         code for twenty days (excluding this week).
                26           4
                               Plaintiffs’ experts were permitted to inspect the source code computers only from 9 a.m. to 5
                         p.m. on weekdays.
                27           5
                                See Dkt. 117 (Protective Order) at 14 (“The Receiving Party . . . may not copy the Source
                28       Code into the notes. No copies of all or any portion of Source Code may leave the room in which
                         the Source Code Computer is inspected except as otherwise provided herein.”).
                                                                           6                  Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1            MEMO. OF P&A ISO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
                         Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 9 of 13




                  1                Confirm that suspiciously similar code in Vade Secure’s production was, in fact,
                  2                 copied from Plaintiffs’ copyrighted source code—down to the embedded textual

                  3                 comments authored by Cloudmark employees (including those other than Lemarié);

                  4                Draft and prepare Plaintiffs’ proposed First Amended Complaint; and
                  5                Draft and prepare the present motion and supporting papers.
                  6 It cannot be reasonably argued that Plaintiffs’ expedient and diligent efforts to complete these tasks

                  7 and their pre-filing investigation—within 44 days—constitutes any undue delay.              Moreover,

                  8 Plaintiffs have sought leave to amend their Complaint before the deadline to amend pleadings set

                  9 by the Court. (Dkt. 176.) Thus, although “[u]ndue delay by itself . . . is insufficient to justify

                10 denying a motion to amend,” there is no undue delay in the present circumstances. See Bowles v.

                11 Reade, 198 F.3d 752, 758 (9th Cir. 1999).

                12                  b. There Is No Bad Faith or Dilatory Motive On The Part Of Plaintiffs
                13           There is no credible basis to attribute any bad faith or dilatory motive to Plaintiffs,

                14 particularly because Plaintiffs have expeditiously and diligently reviewed the discovery giving rise

                15 to the new copyright infringement allegations.

                16           Rather, if there is any bad faith or dilatory motive, it can only be attributed to Defendants,

                17 who refused to provide any discovery whatsoever until 225 days into fact discovery and whose

                18 source code production remains deficient even though Plaintiffs identified missing files over 3

                19 months ago. Indeed, the parties are continuing to meet and confer on these deficiencies, which may

                20 well lead to further motion practice.

                21                  c. Plaintiffs Have Not Previously Amended The Complaint
                22           Plaintiffs’ proposed amendment is the first amendment to the original Complaint; and, as

                23 such, there is, and has been, no “repeated failure to cure deficiencies by amendments previously

                24 allowed.” See Foman, 371 U.S. at 182.

                25                  d. Defendants Would Suffer No Undue Prejudice If Leave Is Granted
                26           Defendants cannot and will not meet their burden to show they will suffer undue prejudice

                27 if Plaintiffs are granted leave to file their First Amended Complaint. See, e.g., Green Valley Corp.

                28

                                                                        7                  Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1         MEMO. OF P&A ISO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 10 of 13
Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 11 of 13
                         Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 12 of 13




                  1                                           Attorneys for Plaintiffs Proofpoint, Inc. and
                                                              Cloudmark LLC
                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                               10                  Case No. 3:19-cv-04238-MMC (RMI)
99999-77670/12284323 1         MEMO. OF P&A ISO PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT
      Case 3:19-cv-04238-MMC Document 198 Filed 08/13/20 Page 13 of 13




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy of the above and foregoing document has been

 3 served on August 13, 2020 to all counsel of record who are deemed to have consented to electronic

 4 service via the Court’s CM/ECF system.

 5
     Executed on August 13, 2020, at San Francisco, California.
 6

 7

 8                                                   /s/ Jodie W. Cheng
                                                     Jodie W. Cheng
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                             Case No. 3:19-cv-04238-MMC
                                           CERTIFICATE OF SERVICE
